Exhibit 10.1

Execution Copy

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (as amended, the “Agreement”) is made as of
this 31st day of March, 2011, by and among GENERAL ELECTRIC RAILCAR SERVICES
CORPORATION, a corporation organized under the laws of the State of Delaware
(“Seller”), PACER INTERNATIONAL, INC., a corporation organized under the laws of
the State of Tennessee (“Assignor”), and PACER STACKTRAIN, INC., a corporation
organized under the laws of the State of Tennessee (“Buyer”). Seller is the
owner of certain items of railroad rolling stock, which Buyer desires to
purchase and Seller desires to sell.

RECITALS

WHEREAS, Seller has leased certain railcars to Assignor, Buyer’s parent
corporation, pursuant to

(a) Equipment Schedule No. 2 dated as of January 2, 2001 between Seller and
Assignor (“Equipment Schedule 2”); and

(b) Equipment Schedule No. 3 dated as of January 2, 2001 between Seller and
Assignor (“Equipment Schedule 3”);

each of which incorporates by reference that certain Railcar Lease Agreement
dated as of January 2, 2001 between Seller, as successor in interest to LaSalle
National Leasing Corporation, and Assignor, which Railcar Lease Agreement
includes Rider No. 1 dated as of January 2, 2001 between Seller, as successor in
interest to LaSalle National Leasing Corporation, and Assignor and Rider No. 2
dated as of January 2, 2001 between Seller, as successor in interest to LaSalle
National Leasing Corporation, and Assignor (collectively, as amended, the
“Leases”);

WHEREAS, Buyer wishes to purchase from Seller, and Seller wishes to sell to
Buyer, the railcars that are subject to the Leases;

Now, therefore, for and in consideration of the premises and the mutual
representations, warranties and covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor, Buyer and Seller hereby agree as follows:

 

1. PURCHASE AND SALE OF ASSETS

1.1 Assignor hereby assigns, transfers and delivers to Buyer all of Assignor’s
rights under the Leases to purchase the Railcars (as defined below) from Seller
and to be named as the buyer in Seller’s bills of sale for the Railcars;
provided, however, that Assignor shall remain

 

1



--------------------------------------------------------------------------------

liable for any obligations arising under the Leases, including but not limited
to rent and indemnity obligations, incurred or accrued prior to the Closing, and
further provided that the assignment in this Section 1.1. shall be null and void
in the event that the transaction contemplated in Section 1.3 does not occur on
the Closing Date.

1.2 Seller hereby consents to the assignment in Section 1.1.

1.3 The Transaction. At the Closing (as hereinafter defined), subject to the
terms and conditions hereof, Seller shall sell, transfer and deliver to Buyer,
and Buyer shall purchase and accept from Seller, all right, title and interest
of Seller, both legal and equitable, in, to or arising from the Purchased Assets
(as hereinafter defined).

1.4 Purchased Assets. The “Purchased Assets” are collectively the railcars
subject to any of the Leases (such railcars hereinafter collectively referred to
as the “Railcars” and individually as a “Railcar”), excluding any railcars
previously subject to any of the Leases that on or prior to the date hereof (as
hereinafter defined) have been destroyed, damaged beyond economic repair (in
accordance with the provisions of Rule 107 of the Interchange Rules of the
Association of American Railroads), lost, stolen or requisitioned by
governmental authority (hereinafter “Casualty Railcars”). Assignor, Buyer and
Seller acknowledge that, to the best knowledge of each party, there are
currently One-Hundred Forty-Six (146) Railcars, which includes Eighty-Nine
(89) Railcars under Equipment Schedule 2 and Fifty-Seven (57) Railcars under
Equipment Schedule 3 each as listed on Schedule 1 to this Agreement.

 

2. PURCHASE PRICE; PAYMENT; PURCHASE PRICE ADJUSTMENTS

2.1 Purchase Price. The purchase price to be paid by Buyer for the Railcars
shall be an amount in immediately available United States funds equal to
Thirteen Million, Two Hundred Twenty-Five Thousand Seven Hundred Ninety-Four
Dollars and Seventy-Five Cents ($13,225,794.75) (which amount is determined
based on a price of $90,588.66 per Railcar under Equipment Schedule 2 and
$90,586.03 per Railcar under Equipment Schedule 3 (the “Purchase Price”). No
portion of the monthly rental paid or payable by Assignor or Buyer with respect
to any of the Railcars will be credited against the Purchase Price. If after the
date of Closing it is determined that any Railcar purchased by Buyer was a
Casualty Railcar (and such Casualty arose prior to the Closing Date), then
Seller shall refund to Buyer $90,588.66 for each such Casualty Railcar under
Equipment Schedule 2 and $90,586.03 for each such Casualty Railcar under
Equipment Schedule 3.

2.2 Taxes. All federal, state and local sales, use, stamp, transfer, license,
documentary or other similar taxes, fees or duties (including, without
limitation, any penalties, interest or expenses with respect thereto) arising
out of the Transaction, including without limitation from the sale, use,
payment, shipment, delivery or transfer of title as provided hereunder but
excluding any taxes, fees or duties calculated by reference to Seller’s net
income (“Taxes”) shall be the responsibility of Buyer. If Seller receives a
claim or other communication from any taxing authority with respect to any Tax
for which Buyer or Assignor would be liable under this Section 2.2, Seller shall
give Buyer or Assignor prompt written notice thereof, and if requested by Buyer
or Assignor, Seller will, at Buyer’s or Assignor’s expense, take such action

 

2



--------------------------------------------------------------------------------

as Buyer or Assignor may reasonably request with respect to such claim, and any
payment by Seller of such Tax will be made under protest, if protest is
necessary and proper; provided however that the failure to provide such notice
shall not release the Buyer or Assignor from any of its obligations under this
Agreement except to the extent the Buyer or Assignor is actually prejudiced by
such failure. If payment of the Tax is made, Seller will, at Buyer’s or
Assignor’s expense, take such action as Buyer or Assignor may reasonably request
to recover such payment and will, if reasonably requested, permit Buyer or
Assignor (in Seller’s name) to file a claim or bring an action to recover such
payment. If and to the extent that Seller receives a refund or recovery of any
such Tax, Seller will pay promptly to Buyer or Assignor the amount of such
refund plus any interest thereon received by Seller.

 

3. THE CLOSING AND TRANSFER OF RAILCARS

3.1 Closing. The “Closing” for the purchase and sale of the Railcars described
in Section 1.1 (the “Transaction”) is defined as the time when the conditions
precedent to closing, the exchange of relevant documents, and the payment of the
Purchase Price have all been completed. The date on which the Closing actually
occurs shall be defined as the “Closing Date”, and will take place on April 1,
2011. Delivery of signed agreements may occur by fax, email transmission or
overnight courier. In the event the Closing does not occur on April 1, 2011,
this Agreement shall become null and void.

3.2 Conditions Precedent to Closing by Buyer. The obligation of Buyer to
consummate the Transaction is subject to the satisfaction of all of the
following conditions precedent, in each case to the satisfaction of Buyer:

 

  (a) This Agreement. Seller and Assignor shall have executed and delivered this
Agreement to Buyer.

 

  (b) Bill of Sale. Seller shall have executed and delivered to Buyer a Bill of
Sale for the Railcars in the form of Exhibit A hereto (the “Bill of Sale”).

 

  (c) Absence of Default. On the Closing Date, no Default (as such term is
defined in the Leases) shall have occurred and then be continuing.

3.3 Conditions Precedent to Closing by Seller. The obligation of Seller to
consummate the Transaction is subject to the satisfaction of all of the
following conditions precedent, in each case to the satisfaction of Seller:

 

  (a) This Agreement. Buyer and Assignor shall have executed and delivered this
Agreement to Seller.

 

3



--------------------------------------------------------------------------------

  (b) Purchase Price, Seller shall have received from Buyer the Purchase Price
for the Railcars by wire transfer to GENERAL ELECTRIC RAILCAR SERVICES
CORPORATION at Bankers Trust Company, 4 Albany Street, New York, NY 10006.

3.4 Transaction Timing. The time the Transaction occurs on the Closing Date
shall be the “Effective Time.” Buyer, Assignor and Seller agree that no party
shall accrue any further obligations arising under the Leases after the
Effective Time; provided that nothing herein shall constitute (a) a waiver or
forgiveness of any amounts payable by Assignor under the Leases with respect to
the Railcars for events or circumstances arising through the Effective Time,
including without limitation rental payments owing through the Effective Time,
or (b) any waiver, reduction or forgiveness of the Leases (or any portion
thereof) with respect to the railroad equipment subject thereto other than the
Railcars. Notwithstanding the foregoing, indemnification claims as provided or
permitted in the Leases with respect to events or circumstances occurring to any
of the Railcars prior to the Effective Time shall be governed by the indemnity
provisions of the Leases, even if any such claim is brought subsequent to the
Effective Time. Nothing in this Agreement shall alter the parties’ rights or
obligations under Equipment Schedule No. 4, dated January 2, 2001, between
Seller and Assignor.

3.5 Waiver. Each party hereto may waive in writing any of the conditions
precedent specified for such party above; provided, however, that such waiver
shall not be deemed to constitute the relinquishment by such party of any claim
against the other party hereto subsequent to the Closing for the breach of any
representation, warranty or covenant with respect to which such waiver is given.

 

4. ALLOCATION OF REVENUES AND EXPENSES

Notwithstanding anything contained in this Agreement to the contrary, all
current property taxes with respect to each of the Railcars that are due shall
be prorated between the Seller and Assignor as of the Closing Date.

 

5. WARRANTY OF SELLER.

AS OF THE CLOSING DATE, SELLER WARRANTS THAT IT IS HEREBY CONVEYING WHATEVER
TITLE IN THE RAILCARS WAS ORIGINALLY CONVEYED TO SELLER, AND THAT THE RAILCARS
ARE FREE AND CLEAR OF ALL CLAIMS, LIENS, ATTACHMENTS, RIGHTS OF OTHERS OR LEGAL
PROCESSES CREATED BY OR THROUGH SELLER. THIS WARRANTY SHALL SURVIVE THE DELIVERY
OF THE RAILCARS AND THE BILL OF SALE.

 

4



--------------------------------------------------------------------------------

6. DISCLAIMER OF WARRANTY

THE PURCHASED ASSETS ARE TRANSFERRED “AS IS” “WHERE IS”. EXCEPT AS SET FORTH IN
SECTION 5 OF THIS AGREEMENT, SELLER DOES NOT MAKE AND SHALL NOT BE DEEMED TO
HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, NOW OR HEREAFTER
AS TO THE VALUE, CONDITION, DESIGN, OPERATION, TITLE TO, MERCHANTABILITY,
FITNESS FOR USE OR FOR A PARTICULAR PURPOSE, MAINTENANCE OR MARKETABILITY OF ANY
PURCHASED ASSET OR THE QUALITY OF THE MATERIAL OR WORKMANSHIP IN, OR THE ABSENCE
OF ANY DEFECT IN, ANY PURCHASED ASSET, OR ANY WARRANTIES ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE.

7. INDEMNITY OF BUYER. Buyer shall indemnify and hold Seller harmless from and
against any and all costs, claims, liabilities, loss and causes of action,
including but not limited to attorneys’ and paralegal fees (collectively, the
“Seller’s Claims”) arising from events occurring on the Closing Date or at any
time thereafter, with respect to the condition, repair, leasing, sale,
operation, utility, use, cleaning, destruction, scrapping, ownership or
management of the Purchased Assets, including without limitation any liability
arising from the transportation, storage or release from any of the Purchased
Assets of any substance. Upon payment of such indemnity, Buyer shall be
subrogated to Seller’s rights against any third parties respecting such Seller’s
Claims, and Seller shall cooperate with Buyer in all reasonable respects to
enable Buyer to obtain the benefits of such subrogation. Buyer’s obligations
under this Section 7 shall survive any sale or other transfer of any of the
Transferred Assets to any other party.

 

8. FURTHER ASSURANCES AND ACTIONS

8.1 Acts. Seller shall make, do and execute or cause to be made, done and
executed, in any case at Buyer’s expense, all such further reasonable acts,
deeds and assurances as Buyer or Buyer’s counsel may, at any time or from time
to time, deem requisite for more effectively conveying the Railcars to Buyer as
aforesaid and according to the intent and meaning of this Agreement.

8.2 Execution of Documents. Without limiting the generality of the foregoing,
Seller shall execute all documents for each Railcar as may be required under the
Rules of the Association of American Railroads, and as provided by Buyer,
necessary to transfer the Railcars to Buyer, it being understood that the
execution of any such document or certificate shall not be deemed to constitute
any warranty or representation with respect to the Railcars.

 

9. COMPLIANCE WITH APPLICABLE LAW

The Buyer shall for so long as any of the Purchased Assets operate in
interchange service, cause all such Purchased Assets to comply with all
applicable provisions of applicable federal, state, provincial and local laws,
regulations, rules, orders and other requirements in any pertinent jurisdiction
(“Applicable Laws”) and the AAR Interchange Rules.

 

5



--------------------------------------------------------------------------------

10. DELIVERY

The Railcars shall be deemed delivered to Buyer on the applicable Closing Date
in such jurisdictions and places as the Railcars shall then be located. Transfer
of title of the Railcars will occur upon delivery to Buyer on the Closing Date
at the location of each Railcar as determined by both parties.

 

11. RECORDS

As soon as practicable after the Closing Date, Seller shall furnish Buyer with
those documents in the possession of Seller, if any, as Buyer may reasonably
request and as are reasonably necessary for the administration of the applicable
Purchased Assets, including, without limitation, mechanical records, maintenance
records and car drawings.

 

12. SURVIVAL

The representations and warranties herein contained shall be deemed remade as of
the Closing with respect to the Purchased Assets and shall survive such Closing.
Any provision that is not by its terms limited to the period prior to Closing
shall survive the Closing.

 

13. SUCCESSORS AND ASSIGNS

This Agreement shall inure to the benefit of and be binding upon, and be
enforceable by the parties hereto, and their respective successors,
administrators and assigns.

 

14. SEVERABILITY

Any term, condition or provision of this Agreement that is, or is deemed to be,
void, prohibited or unenforceable in any jurisdiction is, as to such
jurisdiction, severable herefrom, and is ineffective to the extent of such
avoidance, prohibition and unenforceability without in any way invalidating the
remaining terms, conditions and provisions hereof. Any such avoidance,
prohibition and unenforceability in any jurisdiction does not invalidate or
render unenforceable such term, condition or provision in any other
jurisdiction.

 

15. HEADINGS

The article, section and paragraph headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16. WAIVERS

This Agreement shall not be waived, altered, modified, amended, supplemented or
terminated in any manner whatsoever except by written instrument signed by
Buyer, Assignor and Seller, and such alteration, modification, amendment,
supplement or termination shall only be effective in the specific instance and
for the specific purpose given.

 

6



--------------------------------------------------------------------------------

17. GOVERNING LAW

THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF ILLINOIS, SHALL
BE CONSTRUED IN ACCORDANCE WITH, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, THE INTERNAL LAWS OF SUCH STATE WITHOUT
REFERENCE TO CONFLICT OF LAWS, AND THIS AGREEMENT SHALL BE DEEMED IN ALL
RESPECTS TO BE A CONTRACT OF SUCH STATE. SELLER AND BUYER HEREBY CONSENT TO THE
JURISDICTION OF THE COURTS OF SUCH STATE AND THE FEDERAL COURTS SITUATED IN SUCH
STATE, EXPRESSLY WAIVING TO ANY OTHER JURISDICTION THAT MAY CORRESPOND TO THEM
BY REASON OF THEIR PRESENT OR THEIR FUTURE DOMICILE OR ANY OTHER REASON.

 

18. NOTICES

All notices, claims, requests and other communications under this Agreement
shall be in writing and shall be deemed received three business days after being
sent via a reputable overnight courier in a manner to cause delivery on the
following day. The addresses for notice, unless changed by notice in accordance
herewith, are as follows:

If to Seller:

General Electric Railcar Services Corporation

161 North Clark Street

Chicago, IL 60601

Attn: General Counsel

If to Buyer:

Pacer Stacktrain, Inc.

6805 Perimeter Drive

Dublin, Ohio 43016

Attn: Treasurer

If to Assignor:

Pacer International, Inc.

6805 Perimeter Drive

Dublin, Ohio 43016

Attn: Treasurer

 

19. ENTIRE AGREEMENT

This Agreement, the Schedules and Exhibits hereto contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
contained herein and supersedes all prior agreements, understanding and
representations, oral or written.

 

7



--------------------------------------------------------------------------------

20. COUNTERPARTS

This Agreement may be executed in any number of counterparts, but all of such
counterparts together shall constitute one and the same agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Assignor and Buyer have executed this Agreement as
of the day and year first hereinabove set forth.

 

BUYER:     SELLER: PACER STACKTRAIN, INC.     GENERAL ELECTRIC RAILCAR SERVICES
CORPORATION By:  

/s/ John J. Hafferty

    By:  

/s/ Michelle De Mita

Name:  

John J. Hafferty

    Name:  

Michelle De Mita

Title:  

CFO

    Title:  

Vice President

ASSIGNOR:       PACER INTERNATIONAL, INC.       By:  

/s/ John J. Hafferty

      Name:  

John J. Hafferty

      Title:  

CFO

     

 

9